DETAILED ACTION
	This is in response to the amendment filed on November 11th 2021.

Response to Arguments
	Applicant states claims 2-3 are cancelled (pg. 8) but the amendment only lists claim 2 as being cancelled.

	Applicant’s remarks regarding the 112 rejection are persuasive.  The 112 rejection of claim 12 is withdrawn.
	Applicant’s remarks regarding the 112(f) interpretation are persuasive.  The 112(f) interpretation is withdrawn.
	Applicant has amended claim 1 in response to the claim objection, based on the amendment to claim 1, the claim objection is withdrawn.

	Applicant argues the claims are patentable over Alvo (pg. 8-9).  Specifically, applicant asserts that “Alvo fails to disclose a door being associated refrigerator and not with a laundry machine or dishwasher” as claimed, and that Alvo fails to evaluate a number of cycles.  Regarding the first argument, examiner is unsure what exactly applicant’s position is.  The claims do not recite a door being associated with a refrigerator.  Applicant is simply advised that Alvo explicitly teaches both a laundry machine and a dishwasher (paragraph 34), and both having doors (Fig. 1).  Alvo also teaches using a sensor to determine appliance door position (see paragraph 112) as previously rejected in claim 7.  In light of these explicit teachings, this 

Claim Objections
Claim 13 is objected to because of the following informalities:  it recites the “device” instead of “appliance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 8-13, 15-19, 21-22, 23, 25, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alvo et al. US 2018/0315111 A1.

Regarding claim 1, ALVO discloses a system for monitoring a device (abstract, Figs. 1-2) comprising: 
at least one sensor adjacent the device (abstract, paragraphs 30-31, Figs. 1-2), wherein the device includes one of a laundry machine or a dishwasher (laundry machine and dishwasher 
a controller coupled to the at least one sensor (See paragraph 30 and Fig. 10), the controller comprising: a comparison module operable to determine that at least one predetermine criterion is met in response to comparing one or more values sensed by the at least one sensor, the at least one predetermined criterion based on a total number of cycles associated with the operation of the device  (where the predicted amount of inventory used in a day is the predetermined cycle threshold. See paragraph 56; generate alert – paragraphs 30 and 57),
wherein the comparison module is operable to generate an alert in response to determining that a predetermined cycle threshold is met with the predetermined cycle threshold based on a quantity of a consumable item associated with the device (generate alert regarding consumable items – paragraphs 30, 57), and the comparison module is operable to determine that at least one predetermined criterion is met in response to comparing the one or more sensed values to one or more operating profiles of the device (a predicted or sensed usage rate can be equated to a cycle of usage of a consumable item and the predetermined cycle threshold can be a certain state of an inventory. See paragraphs 30, 31, 56, 83). 

Regarding claim 3, ALVO discloses wherein the at least one predetermined criterion includes one or more predetermined operating thresholds associated with the one or more 

Regarding claim 4, ALVO discloses wherein the device includes only a laundry machine, and the laundry machine is a washing machine or a clothes dryer (laundry machine and clothes dryer - see paragraphs 30 and 34). 

Regarding claim 5, ALVO discloses wherein the at least one sensor is an accelerometer or a gyroscope fixedly attached to an external surface of the device (Where the sensor may be on a washer machine. See paragraph 110). 

Regarding claim 6, ALVO discloses wherein the comparison module is operable to generate an alert in response to determining an occurrence of a maintenance event associated with at least one predetermined maintenance threshold and the maintenance event includes a mechanical condition and the at least one sensor includes accelerometer (Maintenance event may equate to ensuring there is enough in an inventory to use a device - see paragraphs 55 and 56; maintenance event includes mechanical conditions such as replacing consumable parts like batteries – see paragraphs 119 and 137; sensor include accelerometers – see paragraph 110). 

Regarding claim 8, ALVO discloses wherein the device is a washing machine, and the comparison module is operable to generate an alert in response to determining a non-

Regarding claim 9, ALVO discloses wherein the comparison module is operable to generate an alert in response to determining a failure to initiate a cycle associated with operation of the device (See paragraph 57). 

Regarding claim 10, ALVO discloses wherein the at least one sensor is an accelerometer (See paragraphs 110, 112 and Fig. 12 item 1214c). 

Regarding claim 11, ALVO discloses wherein the at least one sensor is a gyroscope, he teaches (As the function of a gyroscope is for measuring or maintaining orientation which equates to rotational displacement. See paragraph 112). 

Regarding claim 12, ALVO discloses a monitoring system (Figs. 1-2) comprising: 

at least one sensor secured to the appliance (abstract), the at least one sensor operable to sense one or more conditions of the appliance in operation (See paragraph 30) and the at least one sensor is configured to generate a sensed condition in response to the door assembly of the appliance moving between the open position and the closed position (paragraph 112); 
a controller comprising: a processor and a memory (Fig. 10);
an interface module coupled to the at least one sensor (Fig. 10, paragraphs 85-87); and
a comparison module operable to determine that at least one predetermined criterion is met in response to comparing one or more values of the one or more conditions sensed by the least one sensor to the one or more operating profiles, the at least one predetermined criterion based on a total number of cycles associated with operation of the appliance (See paragraphs 50-58), wherein the comparison module is operable to generate an alert in response to determining that the total number of cycles exceeds a predetermined cycle threshold, and the predetermined cycle threshold is associated with a quantity of the consumable item (paragraphs 30, 57).

Regarding claim 13, ALVO discloses wherein the device includes only a laundry machine and the laundry machine is a laundry machine is a washing machine or a clothes dryer (Fig. 1), 

Regarding claim 15, ALVO discloses wherein the alert corresponds to a reorder request of the consumable item (See paragraph 30). 

Regarding claim 16, ALVO discloses wherein the comparison module is operable to reset a cycle counter associated with the total number of cycles in response to a delivery notification communicated to the controller, and the delivery notification corresponds to fulfillment of the reorder request (Where the delivery notification communicated to the controller can be the controller sensing that the threshold has been refilled and signaling to reset the cycle. See paragraphs 103, 104 and Fig. 11C-11E; also see paragraph 113 which teaches detecting new delivery / reorder request). 

Regarding claim 17, ALVO discloses wherein the one or more operating profiles relate to vibration of the appliance in operation, and the at least one sensor is an accelerometer or a gyroscope operable to sense vibration of the appliance in operation (See paragraph 110). 

Regarding claim 18, ALVO discloses wherein the at least one sensor is fixedly attached to an external surface of the device, and the controller and the sensor are at least partially received in a common housing (See paragraph 110). 


establishing one or more operating profiles for an appliance (usage profiles – paragraph 52), wherein the appliance includes one of a laundry machine or a dishwasher and the one or more operating profiles includes moving a door assembly on the appliance between an open position and a closed position (Fig. 1, paragraphs 30, 34, 112);
sensing the door assembly of the appliance moving between the opened and the closed position with a sensor to generate a sensed condition (See Fig. 12 item 1214c and paragraphs 110-112); determining a total number of cycles associated with the appliance by comparing the sensed conditions to the one or more operating profiles (See paragraphs 56 and 57); setting a cycle counter based on the total number of cycles (See paragraph 103 and Fig. 11D, 11E); and
generating an alert in response to determining that a present value of the cycle counter is equal to or less than a predetermined cycle threshold (Where the alert could be to the user or a feedback request due to a value not meeting the predetermined cycle threshold. See paragraphs 30, 56, 71, 83, 120). 

Regarding claim 21, ALVO discloses wherein the sensing step includes sensing a vibration of the appliance with an accelerometer or a gyroscope secured to the appliance (See paragraph 110, 119, 120). 

Regarding claim 22, ALVO discloses wherein the appliance is associated with a consumable item, and further comprising: setting the predetermined cycle threshold based on a quantity of the consumable item prior to the determining step; and wherein the alert is a 

Regarding claims 23, 25 and 27, ALVO discloses identifying a failing bearing in the appliance (determine pattern associated with bad bearing – paragraph 137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alvo in view of Giordano et al. US 2012/0017689 A1.

Regarding claims 24, 26 and 28, although Alvo teaches a vibration sensor, it does not explicitly disclose identifying an imbalanced load in the appliance.  However, this is taught by Giordano as a washing machine (abstract, Fig. 1) with a sensor for detecting operating parameters including imbalanced load (paragraph 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alvo with the load imbalance detection taught by Giordano for the purpose of controlling the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reichold US 2007/0034236 A1 discloses an automatic control system for a kitchen dishware washer that includes sensors providing signals regarding consumable items (abstract, paragraph 30).
Hirai et al. US 2011/0214455 A1 discloses a washing machine with vibration sensor that detects an imbalanced load (paragraph 27).
Anders et al. US 2019/0155360 A1 discloses an internet of things system for monitoring wash cycles using a sensor (paragraph 39, Figs. 1 and 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975